DISMISS and Opinion Filed March 8, 2021




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00002-CV

   COOLEY HOLDINGS, LTD., COOLEY HOLDINGS 3 LLC D/B/A
  CLAY COOLEY CHEVROLET, AND CHASE E. COOLEY, Appellants
                           V.
              WILLIAM B. BROOKINS, Appellee

                 On Appeal from the County Court at Law No. 4
                             Dallas County, Texas
                     Trial Court Cause No. CC-20-03434-D

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      Appellants appeal from the trial court’s interlocutory order granting

appellants’ motion to compel arbitration and granting appellee’s motion to strike the

arbitration agreement, in part. The parties’ arbitration agreement is governed by the

Federal Arbitration Act. Because it appeared this order is not subject to interlocutory

appeal, we instructed appellants to file a letter brief addressing our jurisdiction with

an opportunity for appellee to respond. The parties complied.

      In matters subject to the Federal Arbitration Act, an appeal is available under

the same circumstances that an appeal from a federal district court’s order would be
permitted.   See TEX. CIV. PRAC. & REM. CODE ANN. § 51.016.                The Federal

Arbitration Act does not permit an appeal from an order granting a motion to compel

arbitration or partially striking an arbitration agreement. See 9 U.S.C. § 16.

      In their letter brief, appellants state that they do not believe a remedy by appeal

exists. Appellants stated in their notice of appeal that they were filing it out of an

abundance of caution “to preserve potential appellate rights.” Appellants have also

filed a petition for writ of mandamus concerning the same order and a motion to

consolidate the two proceedings. The petition which remains pending is styled In re

Colley Holdings, Ltd., Cooley Holdings 3 LLC d/b/a Clay Cooley Chevrolet, and

Chase E. Cooley under appellate cause number 05-21-00026-CV.

      Because the trial court’s order is not subject to interlocutory appeal under the

Federal Arbitration Act, we deny appellants’ motion to consolidate and dismiss this

appeal for want of jurisdiction. See 9 U.S.C. § 16; TEX. R. APP. P. 42.3(a).




                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE
210021F.P05




                                          –2–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                 JUDGMENT

COOLEY HOLDINGS, LTD.,                    On Appeal from the County Court at
COOLEY HOLDINGS 3 LLC                     Law No. 4, Dallas County, Texas
D/B/A CLAY COOLEY                         Trial Court Cause No. CC-20-03434-
CHEVROLET, AND CHASE E.                   D.
COOLEY, Appellants                        Opinion delivered by Chief Justice
                                          Burns. Justices Molberg and Smith
No. 05-21-00002-CV        V.              participating.

WILLIAM B. BROOKINS, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

     It is ORDERED that appellee WILLIAM B. BROOKINS recover his costs
of this appeal from appellants COOLEY HOLDINGS, LTD., COOLEY
HOLDINGS 3 LLC D/B/A CLAY COOLEY CHEVROLET, AND CHASE E.
COOLEY.


Judgment entered March 8, 2021




                                    –3–